

116 SRES 354 ATS: Designating September 2019 as “National Brain Aneurysm Awareness Month”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 354IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Markey (for himself and Mrs. Hyde-Smith) submitted the following resolution; which was considered and agreed
			 toRESOLUTIONDesignating September 2019 as National Brain Aneurysm Awareness Month. 
	
 Whereas saccular, fusiform, and dissecting aneurysms are bulging, weakened areas in the wall of an artery in the brain;
 Whereas an estimated 1 out of every 50 individuals in the United States has a brain aneurysm; Whereas brain aneurysms are most likely to occur in individuals between the ages of 35 and 60;
 Whereas there are typically no warning signs before the occurrence of a brain aneurysm;
 Whereas brain aneurysms are more likely to occur in women than in men by a 3 to 2 ratio; Whereas young and middle-aged African Americans have a higher risk of brain aneurysm rupture compared to young and middle-aged Caucasians in the United States;
 Whereas the combined lost wages of survivors of a brain aneurysm rupture and their caretakers for 1 year is an estimated $149,936,118;
 Whereas various risk factors can contribute to the formation of a brain aneurysm, including smoking, hypertension, and a family history of brain aneurysms;
 Whereas an unruptured brain aneurysm can lead to double vision, vision loss, loss of sensation, weakness, loss of balance, incoordination, and speech problems;
 Whereas a brain aneurysm is often discovered when it ruptures and causes a subarachnoid hemorrhage; Whereas a subarachnoid hemorrhage can lead to brain damage, hydrocephalus, stroke, and death;
 Whereas, each year, more than 30,000 individuals in the United States suffer from ruptured brain aneurysms, approximately 50 percent of whom die as a result;
 Whereas, annually, between 3,000 and 4,500 individuals in the United States with ruptured brain aneurysms die before reaching the hospital;
 Whereas a number of advancements have been made in recent years regarding the detection of brain aneurysms, including the computerized tomography scan, the magnetic resonance imaging test, and the cerebral arteriogram;
 Whereas early detection of brain aneurysms can save lives;
 Whereas, as of 2019, various research studies are being conducted in the United States in order to better understand, prevent, and treat brain aneurysms;
 Whereas the Brain Aneurysm Foundation, a nonprofit organization, remains a globally recognized leader for brain aneurysm awareness, education, support, advocacy, and research funding; and
 Whereas the month of September is an appropriate month to designate as National Brain Aneurysm Awareness Month: Now, therefore, be it  That the Senate—
 (1)designates September 2019 as National Brain Aneurysm Awareness Month; and (2)continues to support research to prevent, detect, and treat brain aneurysms.